CONCURRING OPINION BY
Judge LEAVITT.
I join the concurring opinions by Judges Pellegrini, Leadbetter and Brobson. I write separately to respond to Judge Cohn Jubelirer’s thoughtful concurring opinion. It makes the important point that the property rights of the owner of a landlocked parcel must be balanced against those of the owner of the parcel that becomes the subject of an action brought under the Private Road Act.11 agree with that principle. However, I believe that our Supreme Court’s opinion in Opening Private Road for Benefit of O’Reilly, 607 Pa. 280, 5 A.3d 246 (2010) (O’Reilly II), has tipped the scales in favor of the defendant to such an action.
As noted by our Supreme Court in O’Reilly II, the board of viewers is restricted by the provisions of the Private Road Act. It must, first, determine the necessity of a private road, which must “connect such property with the nearest public thoroughfare or private way leading to such public thoroughfare.” Id. at 248. The board of viewers then “will lay out a private road to cause the least damage to private property.” Id. Finally, “the owner of the landlocked property [must] pay damages to persons over whose property the new road is built[.]” Id.
In other words, the owner of the landlocked property is not entitled to the most scenic entrance to his property or even the *701most convenient. And, of course, the landlocked property owner must pay for the private road. By these provisions, the General Assembly has struck a fair balance between the rights of neighboring property owners, one of whom owns a landlocked property.
The Private Road Act is the last resort of the landlocked property owner, not the first. It is only where neighbors are not able by negotiation to agree upon the location of an easement or driveway, or upon the amount of compensation that should be paid, that the Private Road Act need be invoked. With the effective abolition of the Private Road Act, the owner of the landlocked parcel lacks any negotiating leverage. He is at the mercy of his neighbor, who can name any price. Or not. The neighbor may decide to enlarge his own land holdings to include the landlocked parcel by using it for 21 years and then claim title by adverse possession. The landlocked property owner could prevent adverse possession by fencing his parcel, but he will need to engage a helicopter in order to erect that fence.
Since 1735, a version of the Private Road Act has balanced the rights of private landowners to the use and enjoyment of their property and has advanced the public interest in the productive use of land and in keeping the peace between neighbors. I fear that O’Reilly II will frustrate these important goals by unduly empowering one neighbor at the expense of the other.
President Judge PELLEGRINI, Judge LEADBETTER, Judge SIMPSON, Judge BROBSON and Judge COVEY join in this concurring opinion.

. Act of June 13, 1836, P.L. 551, as amended, 36 P.S. §§ 2731-2891.